    Case 4:20-cv-00327-ALM Document 51 Filed 07/07/20 Page 1 of 1 PageID #: 427




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


    BUTTERMILK SKY OF TN LLC and                   §
    BUTTERMILK SKY FRANCHISING,                    §
    INC.                                           §
                                                   § Civil Action No. 4:20cv327
    v.                                             § Judge Mazzant
                                                   §
    BAKE MOORE, LLC, ONE MOORE
    TIME, LLC, CLARK BAKERY FRISCO
                                                   §
    LLC, AGAPE PIES LLC, CRAIG MOORE,              §
    DONNIE ROBERTSON, LEAH CLARK,                  §
    and RACHEL DYMOND                              §

                                                ORDER

.          Pending before the Court is Plaintiffs’ Motion for Preliminary Injunction (Dkt. #4). The

    Court hereby sets this motion for hearing on Wednesday, July 29, 2020, at 1:30 p.m. at the Paul

    Brown United States Courthouse, 101 E. Pecan Street, Sherman, Texas 75090.

           IT IS SO ORDERED.

           SIGNED this 7th day of July, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
